DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Tochikubo (US Pub: 2015/0150516 A1) do not teach claim 1, “A method for controlling at least one external device based on biometric information by an electronic device, the method comprising: obtaining first biometric information; obtaining first state information related to a body state based on the obtained first biometric information and second biometric information stored in a memory of the electronic device; obtaining second state information related to emotional state based on the first biometric information; selecting the at least one external device from a plurality of external devices based on the first state information and the second state information; generating a command for controlling the at least one external device based on the first state information and the second state information; and transmitting the command to the at least one external device.” And claim 9, “An electronic device comprising: a memory; a communication circuit; and at least one processor; wherein the at least one processor is configured to: obtain first biometric information, obtain first state information related to a body state based on the first biometric information and second biometric information stored in the memory, obtain second state information related to emotional state based on the first biometric information; determine at least one external device from a plurality of external devices based on the first state information and the second state information, generate a command for control the at least one external device based on the first state information and the second state information and transmit the command via the communication circuit to the at least one external device.”
Specifically, the prior arts Tochikubo fails to disclose or render obvious "determining at least one external device from a plurality of external devices based on the first state information and the second state information." (i.e. Tochikubo is silent with respect to having external device control based on first and second state input).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Peterson (US Pub: 2015/0156529 A1) is cited to teach a similar type biometric detection system for controlling external device in figure 9 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        July 30, 2022.
   20140331791